Citation Nr: 1123130	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  09-49 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of an eye injury.  

2.  Entitlement to service connection for residuals of an eye injury.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from August 1972 to April 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).  

On his VA Form 9, the Veteran indicated his desire for a Board hearing at the RO; however, the Form 9 specifies that such hearings are not available at the Baltimore RO.  The Veteran was then scheduled for a hearing before a decision review officer at the RO.  However, he failed to report to the hearing.  

The issues of service connection for residuals of an eye injury (reopened) and service connection for a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The July 1979 rating decision, which denied the claim of entitlement to service connection for eye damage, was not appealed.

2.  New evidence raising a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of an eye injury has been received.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of an eye injury.  38 U.S.C.A. § 5108, 7105(d) (West 2002); 38 C.F.R. § 3.156(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the Board's favorable determination with respect to the claim to reopen, no further discussion of VCAA compliance is required with respect to the component of the claim relating to new and material evidence.  

Claim to Reopen

The claim of entitlement to service connection for eye damage was originally denied in a July 1979 rating decision.  The claim was denied because, although there was evidence of in-service treatment for being splashed in the left eye with an ether solution, there was no evidence of current disability or a link between the claimed disorder and service.  The Veteran did not submit any evidence and failed to report for a scheduled VA examination.  He did not appeal the decision.  Thus, the decision became final.  

Generally, a final decision issued by the RO may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  See 38 U.S.C.A. § 7105(c), (d) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, in part, that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, in determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The pertinent evidence received since the July 1979 denial includes VA medical records showing that the Veteran currently has myopia and early cataracts.  The Veteran has also submitted statements asserting that a can of ether exploded in his eyes while starting a bulldozer in service, he could not see for two days afterward, and he did not need glasses prior to service.

At the time of the prior denial, there was no evidence of an eye disorder or a link between the claimed disorder and service.  The record now contains a diagnosed eye disorder and lay evidence suggesting a link between the disorder and service.  Thus, the new evidence relates to an unestablished fact that may provide a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that the criteria for reopening the claim of entitlement to service connection for residuals of an eye injury have been met and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of an eye injury is reopened.



REMAND

With respect to the residuals of an eye injury, the Veteran's service entrance examination report reflects 20/20 vision in both eyes but refraction appears to be noted as a defect.  On the medical history report, the Veteran indicated that he did not wear glasses or contacts.  A March 1973 treatment note reflects that he splashed an ether solution in his left eye.  Then, a March 1974 treatment note reflects 20/80 vision bilaterally, and April 1974 treatment notes reflect diagnoses of myopia and a form of astigmatism, and a prescription for eyewear.  A January 1977 examination report reflects 20/100 vision in the right eye and 20/70 vision in the left eye, and a notation that he has worn glasses since 1970.  Lastly, a February 1977 treatment note reflects a diagnosis of myopic astigmatism.  Post service, March 2008 VA ophthalmology notes reflect 20/100 vision in the right eye and 20/80 vision in the left eye, and diagnoses of myopia and early cataracts.

Given the above, the RO should afford the Veteran a VA examination to determine whether his vision was worsened by the superimposed injury in service.

With respect to the back disorder, the service treatment records do not reflect any complaint, finding, or diagnosis of a back disorder.  However, the Veteran contends that he developed a back disorder as a result of the strain from his duties in service.  Specifically, the Veteran contends that his duties with the Red Horse unit required heavy equipment use and involved heavy construction work, which resulted in back pain that he treated with over-the-counter medications.  He states that his back would hurt often and he would have aches and spasms.  He states that the pain has gotten worse as he got older.  His service personnel records reflect that he served as a construction equipment operator on the Red Horse unit, and an August 1976 skin disorder treatment note reflects that he had been working with a jackhammer daily.  Post service, a September 2003 VA treatment note reflects a history of generalized arthralgias and myalgias and a May 2006 VA treatment note reflects a diagnosis of chronic low back pain of questionable sacroiliac joint origin.

Given the above, the record indicates that the Veteran has a current chronic back disability that may be due to his in-service duties as a construction equipment operator.  Thus, the RO should afford him a VA examination to determine the nature and etiology of any current back disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any residuals of an eye injury.  His claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted.  

The examiner should provide an opinion on whether it is at least as likely as not that there was a permanent worsening of the Veteran's visual acuity during service; and, if so, whether such worsening was due to the natural progress of the disease or due to the superimposed injury of being splashed in the left eye with ether.

The examiner should also provide an opinion on whether it is at least as likely as not that the Veteran's cataracts had their onset in or are etiologically related to service, to include being splashed in the left eye with ether.

A complete rationale should be given for all opinions and conclusions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

2.  The RO should also schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any current back disorder.  His claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted.  

The examiner should comment on the Veteran's reported onset and continuity of his back problems since service, and provide an opinion on whether it is at least as likely as not that any current diagnosed back disorder had its onset in or is etiologically related to service, particularly, as associated with the Veteran's report of in-service duties as a construction equipment operator.

A complete rationale should be given for all opinions and conclusions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Thereafter, the RO should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


